COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00844-CV
Style:                    Neighborhood Centers Inc. v. Doreathea Walker
Date motion filed*:       October 30, 2014
Type of motions:          Motions for Extension of Time to File Brief and to Stay/Abate Appeal
Parties filing motions: Appellant
Document to be filed:     N/A

Is appeal accelerated?       Yes

Ordered that motions are:

          Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motion for extension of time to file appellant’s brief is denied as premature
          without prejudice to refiling because although the clerk’s record has been filed, the
          reporter’s record, which the docketing statement states has been requested, has yet to
          be filed. See TEX. R. APP. P. 38.8(a)(2). The motion to stay or abate this appeal
          indefinitely pending the Texas Supreme Court’s resolution of allegedly-identical issues
          is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                   


Date: November 13, 2014




November 7, 2008 Revision